Citation Nr: 0842923	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a neck or 
cervical spine disorder, to include as secondary to service-
connected residuals of a fracture of the right ankle, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1954 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in June 2008.  A transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  An RO decision in May 2003 denied the veteran's claim for 
service connection for a cervical spine disorder, to include 
as secondary to a service-connected right ankle disability; 
that decision was not appealed.  

2.  Evidence received since the final decision of record does 
not relate specifically to an unestablished fact necessary to 
substantiate the claim; the additional evidence does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2003 RO decision that denied service connection 
for a cervical spine disorder, to include as secondary to a 
service-connected right ankle disability, became final.  38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).
2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a neck or 
cervical spine disorder, to include as secondary to service-
connected residuals of a fracture, with arthritis, of the 
right ankle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) and that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claim to 
reopen and the underlying claim for service connection on the 
merits in a June 2005 pre-adjudicative letter, which included 
information as to what evidence was needed to reopen a 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  Although not required, he 
was also notified of the need to give VA any evidence 
pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was sent after the 
RO's initial decision.  However, for reasons discussed in 
further detail below, the Board finds that new and material 
evidence has not been received to reopen a previously denied 
claim for entitlement to service connection for a neck 
condition.  Thus, any question as to the timing of notice 
regarding the rating or effective date to be assigned is 
moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is no medical examination associated with the 
claim to reopen; however, one is not required in the current 
case.  The veteran's claim was initially denied on the basis 
that there was no indication in the record of a neck 
disability which began in service or was causally related to 
any incident of active duty, or, alternatively was caused or 
aggravated by his service-connected right ankle condition.  
The veteran has not supplanted the record with any evidence 
which would service to potentially substantiate the 
underlying claim.  In any event, absent the receipt of new 
and material evidence, there is no duty to provide an 
examination or medical opinion.  38 C.F.R. § 3.159(c)(4)(C) 
iii (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As noted above, this notification 
obligation was accomplished by way of a letter from the RO to 
the veteran.

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran's original claim for service connection for a 
neck or cervical spine disability was denied by the RO in May 
2003 on the basis that there was no evidence indicating that 
a current neck or cervical spine disability was causally 
linked to a remote event or injury in service, and that the 
competent medical evidence did not support a link between a 
current neck or cervical spine disorder and service.  The 
veteran did not file an appeal within a year of notification, 
and the decision became final.  38 C.F.R. § 3.104.

The May 2003 rating decision fully acknowledged the existence 
of a current neck disability, and the Board does not dispute 
that in fact, there is a current disability present.  At the 
time of the initial denial, the veteran made reference to a 
motor vehicle accident occurring in November 1956, where he 
was treated for a head wound after crashing through the 
windshield of a car.  The veteran argued that this event also 
caused him to develop a chronic neck disability.  The RO, in 
the unappealed May 2003 decision, acknowledged the in-service 
motor vehicle accident but further determined that there was 
no treatment for a neck injury during service, and that the 
evidence did not show a secondary relationship between the 
neck condition and the veteran's service-connected ankle 
condition.  

Evidence received since the final decision of record does not 
relate specifically to an unestablished fact necessary to 
substantiate the claim.  The additional evidence does not 
raise a reasonable possibility of substantiating the claim.  
The record continues to be devoid of competent evidence 
linking a current neck or cervical spine disability to 
service or to ma service-connected right ankle disability.  
There are workers compensation reports and insurance 
documentation that document the existence of the neck 
disorder, which is new in that they were not previously of 
record, but such evidence is not material because the 
existence of a current disability was previously established; 
this evidence does not link a current neck disorder to 
service; it does not relate to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection.  See 38 C.F.R. § 3.156.  The veteran has alleged 
that he was denied insurance coverage for a knee replacement 
as the injury was "old;" however, the documentation sent in 
does not reflect anything other than the fact that a 
laminectomy was performed in 1994, which is still over 30 
years after the veteran's separation from service.    

In summation, the additional evidence submitted by the 
veteran since the May 2003 final RO decision is cumulative or 
redundant of previously considered evidence.  The veteran's 
own lay contention that he injured his neck in an in-service 
automobile accident was considered at the time of the 
original denial, and there is nothing added to the record 
which was not already established as fact at the time of the 
RO's May 2003 decision.  When the determinative issues 
involve a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the veteran 
possesses medical expertise, nor is it contended otherwise.  
Therefore, as a layman, he is not qualified to offer a 
medical opinion regarding the etiology of his neck or 
cervical spine disability, and his assertions cannot serve as 
a basis to reopen the claim for service connection for the 
disability at issue.  See Moray v. Brown, 5 Vet. App. 211. 
214 (1993).  As new and material evidence has not been 
received, the veteran's application to reopen his claim for 
service connection for a neck or cervical spine disorder, to 
include as secondary to service-connected residuals of a 
fracture of the right ankle must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a neck or cervical spine 
disorder, to include as secondary to service-connected 
residuals of a fracture of the right ankle; the appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


